Citation Nr: 0525318	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-17 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury of the feet, lower legs, hands, and ears.  

2.  Entitlement to service connection for residuals of a 
right shoulder injury.  

3.  Entitlement to an increased (compensable) rating for 
otitis media of the right ear.  

4.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  

5.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and Vet Center Team Leader


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from January 1950 to 
February 1953.  His citations and awards include two 
Presidential Unit Citations and the Purple Heart Medal.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In pertinent part, in the August 
2002 rating decision, the RO:  awarded an increased rating to 
30 percent for PTSD; denied an increased (compensable) rating 
for otitis media of the right ear; denied service connection 
for residuals of cold injury of the feet, lower legs, hands, 
and ears; denied service connection for residuals of a right 
shoulder injury; and denied the veteran's TDIU claim.  The 
veteran's disagreement with those determinations led to this 
appeal.  The veteran and a Vet Center Team Leader testified 
before the undersigned at a hearing held at the RO in May 
2005.  

The issue of entitlement to service connection for residuals 
of a right shoulder injury is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All evidence necessary to decide the issues addressed 
herein has been obtained; the veteran had notice of the 
evidence needed to substantiate his claims and notice of what 
evidence he should provide and what evidence VA would obtain; 
there is no indication that the veteran has evidence that he 
has not submitted to VA.  

2.  There is no medical evidence that the veteran currently 
has residuals of cold injury of the feet, lower legs, hands, 
and ears.  

3.  The veteran has recurrent episodes of suppurative exudate 
from his right ear.  

4.  The veteran's service-connected PTSD is manifested 
primarily by nightmares with disrupted sleep, hypervigilance, 
intrusive thoughts of combat, impaired concentration, 
irritability, outbursts of anger, depression, and anxiety, 
which together rule out competitive employment.  

5.  The veteran's compensable service-connected disabilities, 
which include bilateral hearing loss rated as 50 percent 
disabling, tinnitus rated as 10 percent disabling, right 
otitis media warranting a 10 percent rating, and his service-
connected PTSD described above and warranting a 70 percent 
rating, are of such severity that they prevent the veteran 
from securing or following a substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1.  Residuals of cold injury of the feet, lower legs, hands, 
and ears were not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & West Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304(d) (2004).  

2.  The criteria for a 10 percent rating for the veteran's 
right otitis media have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & West Supp. 2005); 38 C.F.R. § 3.159, 
4.7, 4.87 Diagnostic Code 6200 (2004).  

3.  The criteria for a 70 percent rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & West 
Supp. 2005); 38 C.F.R. § 3.159, 4.7, 4.130, Diagnostic Code 
9411 (2004).  

4.  The criteria for the award of TDIU have been met.  
§§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp. 2005); 
38 C.F.R. § 3.159, 4.16(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining relevant evidence and finds that current 
provisions of the law and regulations pertaining to those 
duties apply to the veteran's claims.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112, 
121; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  The 
veteran is also required to provide the information necessary 
to obtain this evidence, including authorizations for the 
release of medical records.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159.  

In its February 2003 statement of the case, the RO notified 
the veteran of the regulations concerning service connection, 
total ratings, increased rating claims, and of the rating 
formulas for ear diseases and mental disorders.  Earlier, in 
letters dated in December 2001, the RO notified the veteran 
of what the evidence must show to establish service 
connection and, with respect to service connection and 
increased ratings, notified him that he could submit medical 
evidence to support his claims.  The RO told him that if he 
provided release authorization and identifying information, 
VA would obtain such things as medical records, employment 
records, or records from other Federal agencies, but that it 
was still his responsibility to make sure VA received those 
records.  The RO notified the veteran that it had requested 
copies of his treatment records from the VA outpatient clinic 
in Orlando, Florida, where he had previously indicated that 
he had received treatment.  

In addition, in a letter dated in June 2003, the RO notified 
the veteran that evidence still needed from him was medical 
evidence showing his PTSD and right otitis media had 
increased in severity and medical and employment evidence 
showing that he was unable to work because of his service-
connected disabilities.  The RO notified the veteran that 
evidence still needed also included medical evidence showing 
he currently suffered from residuals of frostbite to his 
feet, lower legs, hands, and ears and evidence that these 
conditions were caused or incurred while in service.  The RO 
listed the evidence it had received and notified the veteran 
that VA was responsible for getting VA examination reports 
and VA treatment reports.  The RO also explained that on his 
behalf VA would make reasonable efforts to get any evidence 
that he informed it of, with the provision that he furnish 
any necessary release authorization for such information or 
records and a valid current address.  The RO again explained 
to the veteran that it was his responsibility to make sure 
that VA received all requested records that were not in the 
possession of a Federal department or agency.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Board recognizes that the RO did not explicitly request that 
the veteran submit any evidence in his possession that 
pertains to his claims.  The Board finds, however, that the 
RO's letters and its statement of the case were in 
substantial compliance with the fourth notice element, as set 
forth in 38 C.F.R. § 3.159(b), because when read together 
they notified the veteran that he should submit or identify 
any additional evidence supporting his claims and fulfilled 
the essential purposes of the regulation, that is, giving 
notice of VA's desire to obtain additional information and 
evidence supporting the claims and possibly leading to such 
information and evidence.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board further notes that at his May 
2005 hearing, after submitting additional evidence in support 
of his claims, the veteran testified that he had given VA all 
the evidence in his possession that is relevant to his 
claims.  

As to the duty to assist, the RO had previously obtained the 
veteran's service medical records and during the course of 
the appeal obtained his service personnel records as well as 
VA treatment records.  In addition, VA provided the veteran 
with VA examinations in conjunction with his claims.  The 
veteran has submitted statements from his Vet Center Team 
Leader and VA mental health care providers as well as VA 
treatment records.  He waived RO consideration of evidence he 
submitted at his May 2005 hearing before the Board.  The 
veteran and the Vet Center Team Leader testified at the May 
2005 hearing.  In addition, the veteran has submitted written 
statements describing his combat experiences in Korea and 
their effects on his life since service.  

It is the Board's judgment that VA has complied with the duty 
to notify the veteran of what evidence he should obtain and 
what evidence VA would obtain and that the facts relevant to 
the veteran's claims have been properly developed.  The Board 
concludes that there is no further action to be undertaken to 
comply with the provisions of the VCAA and implementing 
regulations.  

General background

The veteran was in active service during the Korean conflict.  
He participated in combat in the Korean Campaign in the North 
Korean Aggression from early August to mid-September 1950 and 
was in combat in the Communist China Aggression and United 
Nations Counter Offensive from January to mid-March 1951, 
when he was wounded in combat.  He was hospitalized for 
treatment of shell fragment wounds to the chest.  While 
hospitalized, the veteran reported that he had had ringing in 
his ears since being on a mortar team in August 1950, with 
loss of hearing noted in March 1951.  Later, in January 1953, 
after continuing treatment for ear problems, the veteran was 
hospitalized with a diagnosis of anxiety reaction.  The 
veteran reported that his nervous spells had begun when he 
was exposed to combat for the first time.  He remained 
hospitalized until February 1953.  A Physical Evaluation 
Board examined him with final diagnoses including:  anxiety 
reaction; right suppurative otitis media; and scars on the 
right chest.  Effective March 1, 1953, the veteran was 
released to inactive duty and was put on the Temporary 
Disability Retired List.  He remained on inactive status 
until he was separated in February 1958.  

Service connection

The veteran contends that service connection should be 
granted for residuals of cold injury of his feet, lower legs, 
hands and ears.  He states that during combat in the winter 
of 1950-1951 while on the front lines he had to sleep on the 
ground in temperatures down to 30 degrees below zero, 
Fahrenheit.  He reports that cold weather gear was not issued 
until after he left the front in March 1951.  The veteran 
reports that he suffers from chronic night pain in his feet, 
lower legs, hands, and the outsides of his ears.  He also 
reports that he has extreme sensitivity to cold temperatures 
and to temperature changes and that he must sleep in a 
separate warm room.  He says that he has suffered from these 
symptoms for all the years since he was in Korea and has only 
recently learned that these are residuals of his cold weather 
injuries.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in lined of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. § 1110.  Hence, in 
the absence of proof of a present disability, service 
connection may not be awarded.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, under the 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

If an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.  

The veteran's service medical records are negative for any 
indication of frostbite or any other cold injury to the 
veteran's feet, lower legs, hand, or ears.  The records show 
that the veteran was hospitalized on the USS REPOSE in March 
1951 for treatment of a chest wound from a mortar burst, and 
on physical examination positive findings were limited to the 
right chest.  He underwent an ear, nose, and throat 
consultation during that hospitalization, which resulted in a 
diagnosis of right, chronic suppurative mastoiditis.  On 
transfer to a hospital in Japan in late March 1951, physical 
examination of the extremities was negative, and the ears 
were negative except for slight loss of hearing on the right 
side with drum showing white plaque.  In April 1951, the 
mastoiditis diagnosis was changed to right suppurative otitis 
media.  Records of hospitalization in January and February 
1953 for anxiety reaction include no indication of the 
presence of residuals of cold injury.  At the veteran's 
February 1953 medical examination for release to inactive 
duty on the Temporary Disability Retired List, the examiner 
evaluated his upper extremities, lower extremities, and feet 
as normal.  As to the ears, the diagnosis was right 
suppurative otitis media.  

At the May 2005 hearing, the veteran testified that he was 
exposed to the cold from January to March 1951 in Korea, and 
did not have cold weather gear because it was not issued to 
Marines until April 1951, a month after he left Korea.  He 
further testified that he received no medical treatment for 
cold injury in Korea or at any time since then.  He testified 
that the way he had determined he had frostbite was that his 
legs turned brown.  He testified that his ears sting and burn 
when they touch the pillow and that his hands and feet are 
sensitive to cool temperatures and air movement. 

When examined by VA in April 2002, the veteran reported that 
he was in Korea from January to March 1951 and had no winter 
clothes during that time.  The veteran stated that he had no 
episode of actual frostbite to his hands, feet, ears or face, 
but that ever since then he has had intolerance to cold on 
his hands, feet, and ears.  He stated that he had problems 
with sleeping because when he slept on his ears, they 
tingled.  He denied having swelling or changes in skin color 
and referred to having arthritis.  On examination of the 
hands and feet, color was normal, there was no edema, and 
they were of normal temperature.  There was no evidence of 
skin atrophy; the skin was moist to touch and was of normal 
texture.  There were no ulcerations, hair growth was normal, 
and there was no evidence of fungal infection.  In addition, 
toenails and fingernails had normal growth.  Pinprick 
vibration and light touch were normal and symmetrical on all 
four extremities.  There was no pain or stiffness of any of 
the joints, nor was there deformity of any joint.  Further 
there were no calluses, and there was no pain on manipulation 
of the joints.  The physician noted that the veteran had good 
and symmetrical femoral, popliteal, posterior tibial and 
dorsalis pedis pulses.  After examination and review of 
laboratory studies, the physician stated there was no 
evidence of cold injury.  The physician specifically stated 
that she had reviewed the claims file and that despite the 
allegation of cold injury to the veteran's upper and lower 
extremities and his earlobes, examination failed to show any 
physical finding of any temperature injury to those areas.  
The physician said the veteran's allegations of numbness when 
he lay on his ears seemed something out of the ordinary, but 
she could not tell that he did have a cold injury, and the 
veteran was unable to identify an episode of cold injury 
during his service in Korea.  

In evaluating the claim for service connection for residuals 
of cold injury of the feet, lower legs, hands, and ears, the 
Board has considered 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d), which provide for proof of a claim by 
satisfactory lay, or other evidence, for combat veterans, 
under certain conditions.  See Collette, supra.  In this 
case, even conceding that the veteran sustained some type of 
cold injury during his service in Korea from January to March 
1951, there is no medical evidence to show that he currently 
has any objectively identifiable residuals of his cold 
exposure.  

In light of the foregoing, the Board must deny the claim for 
service connection for residuals of cold injury of the feet, 
lower legs, hands and ears as there is no medical evidence 
indicating that the veteran has a current diagnosis of any 
such condition.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); see also Gilpin v. West, 155 F.3d 1353, 1355-56 
(Fed. Cir. 1998).  

In reaching this determination, the Board does not question 
the sincerity of the veteran's conviction that he has these 
conditions due to service, and particularly, as a consequence 
of the adverse conditions under which he served in combat in 
service.  The Board notes, however, that as a layperson, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology merely by his own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology, and since 
there is no competent medical evidence showing that the 
veteran was ever diagnosed as having residuals of cold injury 
of the feet, lower legs, hands, and ears, the preponderance 
of the medical evidence is against this claim, and there is 
no basis upon which to establish service connection for any 
residuals of cold injury.  

Increased ratings

Increased disability ratings - in general

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

Words such as "severe," "moderate," and "mild" are not 
defined in the VA Schedule for Rating Disabilities.  It 
should also be noted that use of similarly descriptive 
terminology by medical professionals, although evidence to be 
considered by the Board, is not dispositive of an issue.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence-to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2004).  

Otitis media

As outlined earlier, during service the veteran received 
extensive treatment for right suppurative otitis media, which 
was among the diagnoses listed in his medical examination for 
release to inactive duty on the Temporary Disability Retired 
List in February 1953.  In a rating decision dated in 
September 1979, the RO granted service connection for otitis 
media, nonsuppurative and atelectatic eardrum, right ear, and 
assigned a noncompensable rating under Diagnostic Code 6200, 
which pertains to chronic suppurative otitis media.  A 
compensable rating may be assigned under Diagnostic Code 6200 
during suppuration, or with aural polyps.  38 C.F.R. § 4.87, 
Diagnostic Code 6200.  

The veteran is seeking an increased (compensable) rating for 
his otitis media.  At a March 2002 VA examination for 
diseases of the ears, the veteran gave a history of chronic 
ear infections since 1951, with the most recent episode 
having occurred approximately three weeks prior to the 
examination.  The veteran stated he did not seek medical 
attention, but treated himself with over-the-counter 
medications.  On examination of the veteran's right ear, the 
examiner found no evidence of active ear disease.  

In a statement dated in September 2002, the veteran's wife 
reported that she had been married to the veteran for 
50 years and that throughout that time the veteran had 
suffered with ear problems including ear infections and ear 
drainage.  She indicated that she was particularly aware of 
this because she laundered his pillowcases and could witness 
to VA this continuing problem, which had most recently 
occurred two weeks earlier.  In addition, at the May 2005 
hearing, the veteran testified that over the years since 
service he had had many infections in his right ear and that 
a private physician had taught him how to get rid of the pus 
and relieve the pressure in his ear.  He testified that as 
recently as the week before the hearing he had had pus 
discharge from his right ear, and that even after he got rid 
of the pus, he would have a lingering ear ache.  

The veteran has requested that he be provided a VA 
examination during a flare-up of his otitis media.  The Board 
notes, however, that the veteran and his wife, even as 
laypersons, are capable of reporting observable symptoms.  
The statement of the veteran's wife and the veteran's hearing 
testimony, both of which the Board finds to be credible, 
provide competent evidence of recurrent suppurative exudate 
from the right ear thereby approximating the requirement of 
the presence of suppuration for the assignment of a 
10 percent rating under Diagnostic Code 6200.  With the 
application of the provisions of 38 C.F.R. § 4.7, the Board 
therefore concludes that the criteria for a 10 percent for 
the veteran's service-connected otitis media have been met.  



PTSD

Specific schedular criteria

The General Rating Formula for Mental Disorders is found at 
38 C.F.R. § 4.130 and in pertinent part reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupation tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004)

Global Assessment of Functioning

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

A GAF of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal act with clear 
expectation of death.  A GAF of 11 to 20 denotes some danger 
of hurting one's self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
of 21 to 30 is defined as behavior considerably influenced by 
delusion or hallucinations or there is serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or there is 
inability to function in almost all areas (e.g., stays in bed 
all day; no job, home or friends).  

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
A GAF of 81 to 90 reflects absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  

In a rating decision dated in July 1958, the RO granted 
service connection for anxiety reaction and assigned a 
noncompensable rating from the date of the veteran's claim in 
April 1958.  The veteran appealed that determination, which 
was affirmed by the Board in a decision dated in January 
1960.  The noncompensable rating for anxiety reaction was 
thereafter continued by the RO.  The veteran filed his 
increased rating claim in September 2001 and at that time 
included VA treatment records showing he had been diagnosed 
as having PTSD.  In a rating decision dated in August 2002, 
the RO awarded a 30 percent rating for PTSD, and the 
veteran's disagreement with the 30 percent rating led to this 
appeal.  

At a VA psychiatric examination in March 2002, the 
psychiatrist diagnosed the veteran has having PTSD and stated 
that it was his opinion that the veteran's current PTSD was 
the same disorder as his previously diagnosed anxiety 
disorder and that it had worsened since his initial 
diagnosis.  At the examination, the veteran reported that he 
had no friends due to his sense of detachment and that he had 
had to stop working because of his "nerves."  The veteran 
said he had a difficult time getting close to people.  He 
reported recurrent thoughts of his combat experiences, 
nightmares on a regular basis, which made it difficult to 
sleep, along with chronic insomnia.  He also complained of 
difficulties with concentration, angry outbursts, a sense of 
detachment, and a sense of a foreshortened future.  On mental 
status examination, the psychiatrist stated that the 
veteran's affect was of crying when discussing his career and 
was otherwise anxious.  

The psychiatrist stated that he reviewed the veteran's claims 
file both before and after examination of the veteran.  He 
stated that it was his opinion that the veteran's PTSD 
symptomatology caused him serious social and occupational 
impairment, as evidenced by the fact that he was unable to 
maintain employment and that he had no friends or close 
contacts outside of his wife, and that he was unable to be as 
close to his children as he would want to be.  The physician 
stated the GAF score was 49.  

Other evidence of record includes records from a VA mental 
health clinic showing that the veteran was first seen at a 
Vet Center in July 2001 and that he was referred to a VA 
mental health care clinic where he has been seen since August 
2001.  The record shows that he participated in a Korean War 
Veterans Group conducted by a VA counselor and was also seen 
on a regular basis by a psychiatric nurse practitioner.  
Those records show that the veteran became comfortable with 
the other veteran's in his group and that the veteran 
reported benefits from prescribed medications.  Over the 
course of the appeal period there was one occasion when the 
GAF score was 60, other times when it was 55, and others when 
it was below 50.  

During the same period, the veteran continued to be seen at 
the Vet Center on a regular basis.  In an Updated 
Assessment/Treatment Summary dated in October 2002, the VA 
Vet Center Team Leader stated that despite therapeutic 
interventions and a high motivation for treatment, the 
veteran continued to exhibit the full range of PTSD symptoms, 
which were severely debilitating.  He spoke of nightmares and 
intrusive memories of service combat, and hypervigilance.  
The Team Leader said that the veteran's pronounced and 
unremitting anxiety resulted in sleep deprivation, reduced 
concentration, memory and mental focus, and increased the 
veteran's irritability.  He noted that while the veteran had 
bonded with other veterans in his therapy group, 
interpersonal relationships outside the group remained quite 
impaired, impacted both by the veteran's PTSD and his 
profound hearing loss.  He said the veteran remained 
isolated, reclusive and estranged from his family.  

The Team Leader also stated that the veteran reported an 
unstable vocational history characterized by frequent 
conflicts with supervisors.  The veteran indicated that he 
had left his last employment due to his inability to manage 
stress and a worsening of PTSD symptoms.  The Vet Center Team 
Lead noted that the veteran's recent attempts at volunteer 
activity a couple hours a day had been unsuccessful for the 
same reason.  In addition, the Team leader noted that the 
veteran's hearing loss further impacted on and compounded 
deficits produced by the veteran's PTSD.  He also said that 
despite treatment efforts, the veteran's PTSD symptoms 
remained severe and the prognosis for improvement was 
guarded.  The Team Leader reported that the current GAF was 
48 and had been 45 to 50 in the past year.  

In addition, the Board notes that in a memorandum dated in 
July 2003, the veteran's VA counselor, his psychiatric nurse 
practitioner and his VA staff psychiatrist stated that 
despite counseling and medications and genuine motivation on 
the veteran's part, he continued to manifest a full range of 
PTSD symptoms that were severely debilitating in his daily 
activities.  He reported that the veteran continued to have 
intrusive recollections, flashbacks and psychological 
distress.  They also noted that at times the veteran's 
nightmares were so disturbing that he avoided going to sleep, 
fearing the haunting nightmares.  They observed that the 
sleep disturbances resulting in sleep deprivation adversely 
interfered with all the veteran's social interactions, 
affecting his ability to perform daily tasks.  The noted that 
the veteran experienced depressed mood and generalized 
anxiety disorder and that his behavior was reclusive and 
introverted in his effort to avoid trauma-related stimuli.  
They noted that historically the veteran's social 
interactions had been permeated with discord, irritability 
and outbursts of anger.  The also noted that both his short 
and long-term memory were diminished.  They said the 
veteran's GAF was 48 and that his current PTSD symptomatology 
would rule out his employability.  

Further, in a May 2005 Updated Assessment/Treatment Summary, 
the Vet Center Team Leader stated that the veteran continued 
to experience and manifest severe PTSD symptoms, including 
combat nightmares, intrusive thoughts and images of combat 
and pronounced anxiety.  He noted that the veteran's mood was 
often depressed and he remained isolated from others, rarely 
leaving his home except for medical appointments.  He also 
noted that the veteran's sleep was often impaired at times 
leaving him quite fatigued, irritable and unable to focus.  

The Team Leader noted that the veteran's hearing loss made 
communications with others difficult and highly stressful.  
He also stated that he observed the veteran to have gone 
through periods of decompensation when he had difficulty 
functioning and gave as an example September 2004 when the 
veteran's home was severely damaged by hurricanes.  The Team 
Leader said the veteran's stress tolerance was quite limited 
despite being on a maximum dose of Zoloft.  In addition, the 
Team Leader noted that the veteran was unable to tolerate the 
stress of his last volunteer assignment with a local 
veteran's group.  He said that the combined impact of the 
veteran's hearing loss and PTSD produced functional 
limitations, which in his opinion ruled out competitive 
employment for the veteran.  He said the present GAF was 48 
and that it was 40 to 50 in the past year.  

At the May 2005 hearing, the veteran testified about his 
combat experiences, his sleep difficulties, difficulties 
holding a job, difficulties being around his children as they 
grew up, and his lack of friends.  He explained that it was 
not that he did not like people, but he could not tolerate 
being around them.  

At the May 2005 hearing, the Vet Center Team Leader testified 
that it was since 1980 that he had been working at the Vet 
Center doing clinical work with PTSD and had worked with VA 
on PTSD training.  He testified that in those 25 years, 
rarely, if ever, had he come across a veteran who was as 
severely traumatized as the veteran at his age.  He also said 
that probably even less frequently had he come across a 
veteran whose life had been impacted in such a negative way 
and for so many years.  The Vet Center Team Leader testified 
that the veteran has intense and unremitting anxiety, sleep 
disturbance with nightmares, and horrible intrusive memories 
of his time in Korea.  The Team Leader testified that 
although the veteran had been able to attend group meetings 
with other veterans and had learned about his condition, he 
was functionally really no better in what he was able to do.  
He pointed out that the veteran could not do volunteer work 
because it was too stressful and could only try to keep 
himself busy by reading.  The Vet Center Team Leader also 
testified that the veteran's hearing problems further 
isolated the veteran and he basically stayed away from 
people.  He testified that the veteran is an honest and 
forthright person and that he had himself researched, with 
the veteran's help, the history of the veteran's units, which 
corroborate the veteran's accounts of his combat experiences.  

On review of the record outlined above, the Board finds that 
the veteran's PTSD is manifested primarily by nightmares with 
disrupted sleep, hypervigilance, intrusive thoughts of 
combat, impaired concentration, irritability, outbursts of 
anger, depression, and anxiety, which together rule out 
competitive employment.  In arriving at this finding, the 
Board acknowledges that GAF scores in the 50s and even as 
high as 60 were reported in treatment records.  The Board 
notes, however, that the two VA health care providers who 
prepared those records were co-signers, along with a VA 
psychiatrist, who prepared the July 2003 memorandum 
describing serious impairment associated with the veteran's 
PTSD symptoms, including interference with employment and 
reporting a GAF score of 48.  Further, the Board gives 
considerable weight to the assessments presented by the Vet 
Center Team Leader along with his hearing testimony in May 
2005, who indicated that he finds the veteran very credible 
and severely traumatized.  He described the adverse effects 
of the veteran's PTSD on his ability to sleep, interact with 
others and to work.  

In short, the Board concludes that the criteria have been met 
for a 70 percent rating for the veteran's PTSD.  The evidence 
does not, however, show that the veteran meets or 
approximates the rating criteria for a 100 percent schedular 
rating for PTSD.  In this regard, the evidence does not show 
that the PTSD results in total occupational and social 
impairment as the veteran's symptoms do not include any 
symptoms of such intensity as those listed in the rating 
schedule as being required for a 100 percent rating.  

TDIU

Under VA laws and regulations, a total disability rating 
based upon individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience, 
but age and the impairment caused by nonservice-connected 
disabilities are not for consideration in determining whether 
such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2004).  Marginal employment, defined as 
an amount of earned annual income that does not exceed the 
poverty threshold determined by the United States Department 
of Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a); see 
also Faust v. West, 13 Vet. App. 342, 356 (2000).  

TDIU may be assigned where the combined rating for the 
veteran's service-connected disabilities is less than total 
if the disabled veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  Specifically, if there is only one 
such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
In exceptional cases, an extra-schedular rating may be 
assigned on the basis of a showing of unemployability alone.  
See 38 C.F.R. § 4.16(b).  

The veteran's compensable service-connected disabilities 
include his PTSD rated as 70 percent disabling, bilateral 
hearing loss rated as 50 percent disabling, tinnitus rated as 
10 percent disabling, and right otitis media rated as 
10 percent disabling, which together combine to a 90 percent 
rating.  See 38 C.F.R. § 4.25 (2004).  

As noted above, the veteran's VA psychiatrist, his 
psychiatric nurse practitioner, and VA mental health 
counselor have stated that the veteran's PTSD symptoms make 
him unemployable.  Further, his Vet Center Team Leader has 
pointed out that the veteran's severe hearing loss compounds 
his inability to manage stress and compounds deficits 
produced by his PTSD.  

The record shows that the veteran had an eighth grade 
education when he was discharged from service and that he has 
reported that he is self-educated with two years of college.  
The veteran has reported that he moved from job to job many 
times because of his PTSD symptoms.  He reports that he last 
worked in a sales job in 1994.  He stated that in August 
1994, the stress of the job became too overwhelming and he 
simply walked out of the building and continued walking for 
several miles until exhausted when he called for his wife to 
come and get him.  The Vet Center Team Leader has pointed out 
that the veteran's hearing loss has made communications with 
others difficult and stressful and that the veteran has been 
unable to tolerate the stress of a volunteer assignment with 
a local veteran's group.  Based on this evidence, the Board 
finds that the veteran's service-connected PTSD and hearing 
loss, along with what examiners have described as severe 
tinnitus, render him unable to obtain or retain substantially 
gainful employment warranting the grant of the veteran's 
claim of entitlement to TDIU.  


ORDER

Service connection for residuals of cold injury of the feet, 
lower legs, hand, and ears is denied.  

A 10 percent rating for right otitis media is granted, 
subject to the law and regulations governing the award of 
monetary benefits.  

A 70 percent rating for PTSD is granted, subject to the law 
and regulations governing the award of monetary benefits.  

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted, subject to 
the law and regulations governing the award of monetary 
benefits.  


REMAND

The issue remaining on appeal is entitlement to service 
connection for residuals of a right shoulder injury.  The 
veteran contends that he sustained injury to his right 
shoulder as a result of having carried a mortar tube on his 
right shoulder throughout his second period of combat in 
Korea, which extended from January to mid-March 1951.  At the 
May 2005 hearing, the veteran testified he was in an 81-
millimeter mortar section and carried the 50-pound mortar 
tube in the saddle of his right shoulder.  He testified that 
he was carrying the tube on the afternoon of March 15, 1951, 
the day that he was wounded by enemy fire.  He testified that 
the people at the Naval Hospital recognized the problems of 
having had his right arm elevated in that way for prolonged 
periods, and he testified that it had caused bursitis.  He 
testified that his right shoulder had hurt every day since 
service.  

The veteran underwent a VA muscles examination in April 2002 
where the physician noted the veteran's history of bilateral 
shoulder pain since service, which the veteran equated to 
carrying a large "motor" on his shoulders for three months 
straight.  The impression after examination was bilateral 
shoulder impingement syndrome.  The physician did not, 
however, provide an opinion as to the etiology of any current 
right shoulder disability or relate it to service.  He did 
note that the veteran was not currently service connected for 
his bilateral shoulder impingement and was not at the 
examination specifically for that.  The Board finds this 
examination inadequate for rating purposes and will request 
that that the veteran be provided a new examination with a 
medical opinion.  

In addition, the Board notes that the veteran has reported 
that he has received multiple injections into his right 
shoulder and has been given physical therapy for his shoulder 
problems.  The veteran should again be notified that evidence 
of continuing medical treatment for his claimed right 
shoulder disability since service could be relevant to his 
claim, and he should be requested to furnish such records or 
provide adequate identification and release authorizations 
such that VA may attempt to obtain it.  

Accordingly, the claim is REMANDED to the AMC for the 
following actions:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for his claimed 
right shoulder disability at any time 
since service.  With appropriate 
authorization from the veteran, the AMC 
should attempt to obtain and associate 
with the claims file all medical records 
identified by the veteran.  

In addition, the AMC should request that 
the veteran provide VA with any evidence 
in his possession that pertains to his 
claim for service connection for 
residuals of a right shoulder injury.  

2.  Thereafter, the AMC should arrange 
for VA examination of the veteran to 
determine the nature and etiology of any 
current right shoulder disability.  All 
indicated studies should be performed.  
The examiner should be requested to 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not (50 percent or greater 
probability) that any current right 
shoulder disability is causally related 
to service or any incident of service 
including having daily carried a 50-pound 
mortar tube on his right shoulder during 
combat in Korea from January through mid-
March 1951.  

The claims file must be provided to the 
examiner for review of pertinent 
documents therein in connection with the 
examination, and the examiner should 
acknowledge such receipt and review.  

3.  Thereafter, after any additional 
development deemed necessary by the state 
of the record, the AMC should 
readjudicate the claim of entitlement to 
service connection for residuals of a 
right shoulder injury.  

If the benefit sought on appeal remains denied, the AMC 
should provide the veteran and his representative with a 
supplemental statement of the case.  The AMC should then 
return the case to the Board, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


